OPINION OF THE COURT
LARSEN, Justice.
In 1972, appellant Thomas Epps and his co-defendant, Tollie Watlington, were each convicted of murder in the first degree. Appellant did not file post-verdict motions or appeal his conviction.
*133In 1978, appellant filed a petition under the Post-Conviction Hearing Act (PCHA)1 alleging that trial counsel was ineffective. A PCHA hearing was held and appellant was granted leave to file post-verdict motions nunc pro tunc. Appellant subsequently filed post-verdict motions and following argument, said motions were denied. This appeal follows wherein appellant raises the following three issues,
all of which are without merit:
1) That there is insufficient evidence to support his conviction of murder in the first degree;
2) That the lower court erred in denying his motion for a new trial on the basis of after-discovered evidence; and
3) That his defense counsel was ineffective in failing to call Darnell Blackstone, Walter Wright, and Charles Ray as defense witnesses.
Judgment of sentence affirmed.

. Act of January 25, 1966, P.L. (1965) 1580, § 1 et seq. 19 P.S. 1180-1 et seq. (Supp. 1978-79).